Citation Nr: 1007501	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of a broken 
jaw.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for macular scar on the 
left eye, secondary to injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to 
December 1970 and subsequent service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a broken jaw 
and macular scar in the left eye, finding that the Veteran 
had not submitted new and material evidence to reopen the 
claims.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claims of service connection for 
residuals of a broken jaw and macular scar of the left eye.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for macular scar of the left eye secondary to 
injury in June 2004.  Although the Veteran filed a notice of 
disagreement with this decision, he did not perfect his 
appeal after receipt of the statement of the case.  Thus, the 
June 2004 decision is now final.

2.  Evidence received since the last final June 2004 rating 
decision is not cumulative, but does not raise a reasonable 
possibility of substantiating the claim.

3.   The RO denied the claim of entitlement to service 
connection for residuals of a broken jaw in July 2005.  The 
Veteran did not appeal this decision; thus, the July 2005 
decision is now final.

4.  Evidence received since the final July 2005 rating 
decision is not cumulative, but does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. New and material evidence has not been received since the 
June 2004 RO decision and the claim of entitlement to service 
connection for a macular scar of the left eye is not 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2009).

2.  New and material evidence has not been received since the 
July 2005 RO decision and the claim of entitlement to service 
connection for residuals of a broken jaw is not reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The 
September 2007 letter also described the meaning of "new" 
and "material" evidence in order to reopen the claims 
including the reason for the previous denials and the 
information necessary to substantiate the underlying claims.  
This is in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and offered to 
assist the Veteran in obtaining evidence.  A VA medical 
examination was not provided with respect to the claims to 
reopen service connection for a macular scar of the left eye 
and residuals of a broken jaw.  As discussed below, however, 
the Veteran did not submit new and material evidence to 
reopen his previously denied service connection claims.  
Under these circumstances, VA's duty to assist does not 
require that the appellant be afforded a medical opinion.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by Veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Macular scar of the left eye

The Veteran seeks to reopen his service connection claim for 
a macular scar of the left eye, which was originally denied 
by the RO in June 2004.  

The evidence considered at the time of the original RO 
decision in June 2004 included the Veteran's assertions that 
he was in a fight during his service in Korea sometime 
between September 1, 1970 and November 30, 1970 and that his 
left eye was injured.  Service treatment records were 
negative for any treatment or injury to the left eye during 
active service.  A September 1970 discharge examination noted 
that clinical evaluation of the eyes was normal.  Distant 
vision and near vision in the left eye was 20/20.  The 
Veteran reported that he was in good health.  

Army reserve records note, however, that the Veteran reported 
in February 1975 that he had eye trouble and that he was hit 
in the left eye in service and needed visual correction.  
Clinical evaluation noted decreased visual acuity in the left 
eye that might not be correctable.  The Veteran continued to 
report eye trouble in his Army reserve records dated from 
1979 to 1988 and clinical evaluation showed decreased visual 
acuity in the left eye and that he started to wear glasses in 
1980.  However, none of the Army reserve records noted any 
findings of a macular scar on the left eye.  Clinical 
evaluation of the eyes (other than visual acuity and 
refraction) was normal.  

After service, a private medical record dated in October 2002 
noted a macular scar of the left eye.

The RO contacted the National Archives concerning any 
additional records relevant to the Veteran's unit during his 
service in Korea but the National Archives responded in March 
2005 that they were unable to locate any information for the 
Veteran's unit with the designation indicated in the RO's 
request.

The RO denied entitlement to service connection for a macular 
scar of the left eye, secondary to injury in June 2004 on the 
basis that there was no medical evidence of treatment in 
service or a link between his current macular scar and any 
event in service.  The Veteran was notified of this decision 
in February 2005 and filed a notice of disagreement with the 
decision in March 2005.  After receipt of the March 2005 
statement of the case, however, the Veteran did not perfect 
his appeal with a VA-Form 9.  Thus, the June 2004 decision 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.160(d), 20.200 (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for a macular scar of the left eye in April 2007.

The evidence considered since the last final RO decision in 
June 2004 includes the Veteran's continued assertions that 
his left eye was injured during a fight in service.  He also 
provided the last names of the individuals who reportedly 
attacked him in service and the name of his commanding 
officer in Korea.  Additionally, he submitted computer 
printouts of a council roster for the US Forces Korea Retiree 
Council in addition to other contact information for 
organizations for Army veterans.  The last names of the 
individuals who reportedly attacked him, the name of his 
commanding officer, and the computer printout information is 
new evidence, as it was not previously of record.  However, 
the evidence is not material, as it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Specifically, none of the evidence provides any link between 
the Veteran's current macular scar on the left eye reported 
in 2002 and his period of active service ending in 1970.  The 
threshold requirement for addressing the merits of the 
Veteran's service connection claim for a macular scar of the 
left eye is that new and material evidence has been submitted 
to reopen the claim.  Since the information submitted since 
the last final rating decision does not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a), 
reopening the claim is not warranted and the merits of this 
claim are not reached. 38 U.S.C.A. § 5108.

Residuals of fracture to the jaw

The Veteran seeks to reopen his service connection claim for 
residuals of fracture to the jaw, which was originally denied 
in July 2005.  

The evidence considered at the time of the last RO decision 
in July 2005 consisted of the Veteran's assertions that he 
was in a fight in service in Korea sometime between September 
1, 1970 and November 30, 1970, which resulted in his jaw 
being broken.  The service treatment records do not reflect 
that the Veteran injured his jaw in service.  Clinical 
evaluation of the face at discharge from service in September 
1970 was normal.  Dental records dated from 1984 to 1992 
during his service in the Army reserves show some missing 
teeth but are negative for any residuals of a broken jaw.  

After service, private treatment records dated from September 
2002 to October 2003 also are negative for any residuals of a 
broken jaw.

The RO denied entitlement to service connection for residuals 
of a broken jaw in July 2005 on the basis that there was no 
medical evidence of treatment in active service for a broken 
jaw or any evidence the claimed condition existed.  The 
Veteran was notified of this decision in August 2005 but did 
not file an appeal.  Thus, the July 2005 decision became 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.200 (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for residuals of a broken jaw in April 2007.

The evidence considered since the last final RO decision in 
July 2005 includes the Veteran's continued assertions that 
his jaw was injured during a fight in service.  He also 
provided the last names of the individuals who reportedly 
attacked him in service and the name of his commanding 
officer in Korea.  Additionally, he submitted computer 
printouts of a council roster for the US Forces Korea Retiree 
Council in addition to other contact information for 
organizations for Army veterans.  The last names of the 
individuals who reportedly attacked him, the name of his 
commanding officer, and the computer printout information is 
new evidence, as it was not previously of record.  However, 
the evidence is not material, as it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Specifically, none of the evidence provides findings of any 
current residuals of a broken jaw, any indication that the 
Veteran's jaw was broken in service, or any link between any 
present residuals of a broken jaw and his active service.  As 
none of the information submitted since the last final rating 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a), reopening the claim is not 
warranted and the merits of this claim are not reached. 38 
U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for residuals of a broken jaw and 
the claim is not reopened. 

New and material evidence has been submitted to reopen a 
service connection claim for macular scar on the left eye, 
secondary to injury and the claim is not reopened.



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


